UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6810



GEORGE ADAMS,

                                              Plaintiff - Appellant,

          and


WILBERT GALLMAN,

                                                           Plaintiff,

          versus


JOHN MIDDLETON, INCORPORATED; TOP REPUBLIC
TOBACCO; BRIAN J. DIEHL, President-Director of
South Carolina Department of Corrections
canteen,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   David C. Norton, District Judge.
(CA-99-2717-3-18BC)


Submitted:   November 30, 2000            Decided:   December 8, 2000


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.
George Adams, Appellant Pro Se. Michael Woodrow Hogue, NELSON,
MULLINS, RILEY & SCARBOROUGH, Columbia, South Carolina; Thomas
Frank Dougall, BOWERS, ORR & DOUGALL, Columbia, South Carolina;
Terry B. Millar, Rock Hill, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     George Adams appeals the district court’s order denying relief

on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.     We have

reviewed the record and the district court’s opinion accepting the

magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Adams v. John Middleton, Inc., No. CA-99-2717-3-18BC (D.S.C. May

18, 2000).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2